UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8135


PHILLIP JACKSON,

                Petitioner – Appellant,

          v.

WARDEN, LIEBER CORRECTIONAL INSTITUTION,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:09-cv-00419-RBH)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Jackson, Appellant Pro Se. Alphonso Simon, Jr., OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Phillip Jackson seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A     certificate       of     appealability             will    not     issue      absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                 A prisoner satisfies this standard by

demonstrating         that     reasonable           jurists      would       find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the     district       court       is    likewise          debatable.         Miller-El      v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529
U.S. 473,    484-85       (2000);     Rose       v.    Lee,    252 F.3d 676,   683-84

(4th Cir. 2001).             We have independently reviewed the record and

conclude       that    Jackson      has    not       made       the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court       and   argument         would       not    aid   the    decisional

process.

                                                                                     DISMISSED



                                                2